 Case: 1:17-md-02804-DAP Doc #: 2064 Filed: 07/27/19 1 of 2. PageID #: 286287



                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION              )     MDL No. 1:17-MD-2804
                                          )
OPIATE LITIGATION                         )
                                          ) JUDGE DAN AARON POLSTER
THIS DOCUMENT RELATES :                    )
                                          ) CITY OF ELYRIA’S JOINDER IN
        ALL CASES                         ) THE MEMORANDUM OF CERTAIN
                                          ) PLAINTIFFS IN OPPOSITION TO
                                          ) PLAINTIFFS’ RENEWED AND
                                          ) AMENDED MOTION FOR
                                          ) CERTIFICATION OF RULE 23(B)(3)
                                          ) CITIES/COUNTIES NEGOTIATION
                                          ) CLASS
_____________________________________________________________________________



       COMES NOW, Plaintiff, City of Elyria by and through the undersigned counsel, hereby

submits the following Joinder in the Memorandum of Certain Plaintiffs in Opposition to

Plaintiffs’ Renewed and Amended Motion for Certification of Rule 23(B)(3) Cities/Counties

Negotiation Class (Dkt. No. 1958). City of Elyria incorporates and adopts herein by reference

the entirety of Certain Plaintiffs Memorandum.



                                             Respectfully submitted,

Dated: July 27, 2019.                          /s/ Brian K. Balser
                                             Brian K. Balser #37869
                                             BRIAN K. BALSER CO., LPA
                                             5311 Meadow Lane Ct., #1
                                             Elyria, OH 44035
                                             440-934-0044
                                             brian@balserlaw.com
                                             Attorney for Plaintiff City of Elyria




                                                                                           1
Case: 1:17-md-02804-DAP Doc #: 2064 Filed: 07/27/19 2 of 2. PageID #: 286288




                                CERTIFICATE OF SERVICE


    I HEREBY CERTIFY that on this 27th day of July 2019, I electronically filed the
    foregoing with the Clerk of Court using the CM/ECF System. Copies will be served upon
    counsel of record by, and may be obtained through, the Court CM/ECF Systems.



                                          /s/ Brian K. Balser
                                         Brian K. Balser #37869
                                         Attorney for Plaintiff City of Elyria




                                                                                        2
